DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/13/2022 have been fully considered but they are not persuasive.  Applicant argues that Kim fails to teach that the decoder receives a plurality of syntax elements each corresponding to a different coding mode in a set of coding modes, enables one of the set of coding modes based on one of the plurality of syntax elements and disables all other coding modes without parsing all other syntax elements in the received plurality of syntax elements.  Please refer to the 112 rejection below.  This argument/claim amendment is unclear in view of the rest of the specification and the encoder independent claims.  Yes, there is broad support for this limitation but it goes against the rest of the specification, the encoder independent claims and is unclear why it is being claimed except to merely overcome the prior art.  Furthermore, the decoder independent claims goes against the encoder independent claims because the encoder independent claims state “signaling one of a plurality of syntax elements” which relates to what the specification describes as only signaling one coding mode and the other coding modes are inferred to be disabled because they are not being signaled.  So why are multiple coding modes being received when they do not have to be (i.e. the encoder independent claims even show that one coding mode is signaled)?  It does not make sense why this limitation is being claimed when the syntax data for the other coding modes is not needed.  Furthermore, The Kim reference discloses the concept of selecting one merge mode (i.e. such as merge_inter, merge_tmp, merge_ibc, merge_affine, etc.) (para. 0498, 0606) and signaling a flag to indicate which one of these merge modes is selected (which implies that the other modes are not used for the block and therefore are disabled for the block).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10, 12-15, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The decoder independent claims are unclear because the claim is stating that a received bitstream contains a plurality of syntax elements with data corresponding to each different coding mode and indicating if the corresponding coding mode is enabled.  For example, para. 0060 and 0063 of applicant’s published specification states that a flag is sent for one of the modes and the syntax for the other mode(s) are not signaled and inferred to be disabled.  Furthermore, para. 0089-0090 and/or 0109-0109, describes an encoder (or decoder) not signaling syntax elements for all the coding modes.  Furthermore, para. 0063 further states that some coding modes cannot be used when one is active.  Additionally, the encoder independent claims explicitly claim that one coding mode is signalled.  Therefore, only one flag/syntax element is signaled (at the encoder) or parsed (at the decoder) and the other modes are implicitly or inferred to be disabled.  This concept would lead to a savings in bandwidth since the number of syntax elements being signaled would be reduced.  However, applicant has cited one paragraph (i.e. para 0061) that goes against the rest of the whole specification and the encoder independent claims.  In the current decoder independent claims, syntax elements for each coding mode is being signaled and the same process as in the previous claims are being performed (i.e. enabling one coding mode and implicitly disabling the other coding modes based on the enabled mode).  It is unclear (besides attempting to overcome the prior art) in light of the specification why this step (i.e. receiving each coding mode in the syntax) is being performed when this data is not needed and only the mode being enabled is needed.  The same function is being performed (i.e. enabling one mode) but now with the added penalty of receiving additional non-needed syntax elements in the bitstream.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20210258601).

Regarding claim 7, Kim discloses an electronic apparatus comprising: 
a video encoder circuit configured to perform operations comprising:  [See Kim [Fig. 2] Encoder.]
receiving data for a block of pixels from a bitstream to be encoded as a current block of a current picture of a video; [See Kim [0033] Encoded information in units of a block.]
signaling one of a plurality syntax elements, wherein each of the plurality of syntax elements (i) corresponds to a different coding mode in a set of coding modes and (ii) indicates whether the corresponding coding mode is enabled for the current block, the one of the plurality of syntax elements is indicative of enabling a selected coding mode in the set of coding modes;  [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.]
enabling the selected coding mode and disabling all other coding modes in the set of coding modes in response to the signaled one of the plurality of syntax elements, wherein the all other coding modes in the set of coding modes are disabled without signaling all other syntax elements for the all other coding modes in the set of coding modes; and encoding the current block by using the selected coding mode and bypassing the all other coding modes in the set of coding modes. [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu et al. (herein after will be referred to as Xu) (US 20200128266) and in further view of Heo et al. (herein after will be referred to as Heo) (US 20210368162).

Regarding claim 1, Kim discloses an electronic apparatus comprising: 
a video decoder circuit configured to perform operations comprising:  [See Kim [Fig. 3] Decoder.]
receiving data for a block of pixels from a bitstream to be decoded as a current block of a current picture of a video; [See Kim [0033] Decoded information in units of a block.]
parsing one of the plurality syntax elements from the bitstream, the one of the plurality of first syntax elements being indicative of enabling a selected coding mode in the set of coding modes, [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.]
enabling the selected coding mode and disabling all other coding modes in the set of coding modes in response to the parsed one of the plurality of syntax elements, wherein the all other coding modes in the set of coding modes are disabled without parsing all other syntax elements in the received plurality of syntax elements for the all other coding modes in the set of coding modes; and decoding the current block by using the selected coding mode and bypassing the all other coding modes in the set of coding modes. [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.  Therefore, it is inherent that based on the encoder only signaling one merge mode, that the decoder will not consider the other merge modes unless the reference explicitly states it.]
Kim does not explicitly disclose
the data including a plurality of syntax elements each (i) corresponding to a different coding mode in a set of coding modes and (ii) indicating whether the corresponding coding mode is enabled for the current block;  
However, Xu does disclose
the data including a plurality of syntax elements each (i) corresponding to a different coding mode in a set of coding modes and (ii) indicating whether the corresponding coding mode is enabled for the current block;  [See Xu [0163] Usage flags are signaled for NCC inter coding tools which lists four different modes.  Also, see 0135, Special merge modes such as triangle partitions.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu) to add the teachings of Liu, in order to incorporate additional merge modes within the bitstream in case the bitstream is corrupted and the decoder needs to rely on another mode as backup.  This will improve upon error-resilience in the field of video compression.

Regarding claim 8, see examiners rejection for claim 1 which is applicable and analogous for the rejection of claim 1.  

Regarding claim 10, Kim (modified by Xu and Heo) disclose the apparatus of claim 1.  
Furthermore, Kim does not explicitly disclose
wherein the set of coding modes includes at least one of: a first coding mode that generates a first prediction of the current block according to a modified merge candidate obtained by applying an offset on a merge candidate, a second coding mode that generates a second prediction of the current block by combining an inter-prediction of the current block and an intra-prediction of the current block, and a third coding mode that generates a third prediction of the current block according to an intra prediction mode using a selected tier of reference lines selected from multiple tiers of lines of the current picture according to a selection index; a fourth coding mode that generates a fourth prediction of the current block by combining a first inter-prediction for a first portion of the current block and a second inter-prediction for a second portion of the current block.  
However, Xu does disclose
wherein the set of coding modes includes at least one of: a first coding mode that generates a first prediction of the current block according to a modified merge candidate obtained by applying an offset on a merge candidate, [See Xu [0163] Usage flags are signaled for NCC inter coding tools which lists four different modes.  Also, see 0135, Special merge modes such as triangle partitions.] a second coding mode that generates a second prediction of the current block by combining an inter-prediction of the current block and an intra-prediction of the current block, and a third coding mode that generates a third prediction of the current block according to an intra prediction mode using a selected tier of reference lines selected from multiple tiers of lines of the current picture according to a selection index; a fourth coding mode that generates a fourth prediction of the current block by combining a first inter-prediction for a first portion of the current block and a second inter-prediction for a second portion of the current block.  
Applying the same motivation as applied in claim 1.

Regarding claim 11, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 11.

Regarding claim 12, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, Kim (modified by Xu) disclose the apparatus of claim 10.  
Furthermore, Kim does not explicitly disclose
wherein a first motion candidate for the first inter-prediction is selected from a merge candidate list for the current block, and a second motion candidate for the second inter-prediction is selected from the merge candidate list for the current block or from a subset of the merge candidate list for the current block.  
However, Xu does disclose
wherein a first motion candidate for the first inter-prediction is selected from a merge candidate list for the current block, and a second motion candidate for the second inter-prediction is selected from the merge candidate list for the current block or from a subset of the merge candidate list for the current block.  [See Xu [0126] Triangular prediction for merge….the motion vectors of the two triangular prediction units are signalled.  The index ranges (i.e. includes candidates for MV1 and MV2.   Also, see 0101, merge index/merge candidate list used to indicate the motion vectors of the current block.]
Applying the same motivation as applied in claim 1.

Regarding claim 16, see examiners rejection for claim 13 which is analogous and applicable for the rejection of claim 16.

Regarding claim 19, see examiners rejection for claim 13 which is analogous and applicable for the rejection of claim 19.


Claims 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu (US 20200128266) and in further view of Jun et al. (herein after will be referred to as Jun) (US 20200366900).

Regarding claim 14, Kim (modified by Xu) disclose the apparatus of claim 10.  Furthermore, Kim does not explicitly disclose
wherein the second coding mode generates the second prediction of the current block by combining the inter-prediction of the current block and the intra-prediction of the current block that is generated using a planar mode, wherein the planar mode is set without parsing.  
However, Jun does disclose
wherein the second coding mode generates the second prediction of the current block by combining the inter-prediction of the current block and the intra-prediction of the current block that is generated using a planar mode, wherein the planar mode is set without parsing.  [See Jun [0277] Predetermined intra-prediction mode of planar is chosen or see 0506, implicit intra-prediction modes.  Also, see 0249, combined intra-inter.]  
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu) to add the teachings of Jun, in order to save bitrate by implicit signaling of intra-prediction modes (which is obvious to one of ordinary skill in the art) with the new combined intra-inter mode in the standard.

Regarding claim 17, see examiners rejection for claim 14 which is analogous and applicable for the rejection of claim 17.

Regarding claim 20, see examiners rejection for claim 14 which is analogous and applicable for the rejection of claim 20.

Claims 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu (US 20200128266) and in further view of Xu et al. (herein after will be referred to as Xu ‘334) (US 20200120334).

Regarding claim 15, Kim (modified by Xu) disclose the apparatus of claim 10.  Furthermore, Kim does not explicitly disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block.
However, Xu ‘334 does disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block. [See Xu ‘334 [Fig. 12] Triangular partition mode using weighted average between overlap diagonal portion of the block (also supported in prov. ‘933, Fig. 4).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu) to add the teachings of Jun, in order to evidence the upcoming triangular partition mode (which is silent) in the Xu reference.

Regarding claim 18, see examiners rejection for claim 15 which is analogous and applicable for the rejection of claim 18.

Regarding claim 21, see examiners rejection for claim 15 which is analogous and applicable for the rejection of claim 21.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486